ORDER

¶ 1 The Court Rules of the Workers’ Compensation Court as amended and approved by that Court on the 2nd day of November, 2005, and as further amended on the 20th day of January, 2006 by that court, having been submitted to this Court for its consideration, and further amended by this Court as of this date, are hereby approved.
¶2 The rules as amended are for official publication and shall become effective as of the date of this Court’s approval.
¶ 3 The rules as amended shall be published in the Oklahoma Bar Journal three times.
¶ 4 By today’s adoption of these rules, submitted here by the Workers’ Compensation Court, this Court neither indicates what meaning should be ascribed to them in any given application nor settles their validity against challenges that may be launched on constitutional or statutory grounds, federal or state.
¶ 5 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 30TH DAY OF JANUARY, 2006.
¶ 6 ALL JUSTICES CONCUR.